Title: From Thomas Jefferson to Schweighauser & Dobrée, 20 July 1788
From: Jefferson, Thomas
To: Schweighauser & Dobrée


          
            
              Sir
            
            Paris July 20. 1788.
          
          The resolution of Congress of Aug. 24. 1781. cited by Mr. Minier, directed that Joshua Johnson should examine and settle the accounts of Mr. Schweighauser against the frigate Alliance, and that their Minister plenipotentiary here should pay the balance that might be found due on the settlement of the said Johnson. Mr. Johnson refused to examine and settle the account, and to ascertain the balance. Their Minister then could not pay the balance found due by him, so that that resolution became of no effect.
          Congress took up this subject again on the 16th. of Octob. 1786. and by their resolution of that date (a copy whereof I have the honor to inclose) authorized me to have this claim adjusted in such manner as I should judge most for the interest and honor of the United states, and that their property in your hands should be applied to pay the balance, if any should be found due, on such principles as should be agreed on between us. This is the resolution under which I act, and not that of 1781. I think the honor and consequently the interest of the United States requires that the claim in question be adjusted by sensible and honest men, indifferent to both parties.
          In your letter of the 15th. instant you ask on what points I propose that the arbitrators shall decide? I answer, on all whereon we may differ in opinion. I do not know however that there is any difference of opinion except as to the articles furnished by Mr. Puchelberg to the Alliance. As to these, it appears to me that Mr. Puchelberg having furnished them without authority, and even against it, he is not entitled to reimbursement; but, if entitled, that the United States are not the debtor.
          I will ask the favor of as early an answer as you can give me, and that it be definitive whether this matter shall be decided by arbitration, as that answer will determine my duty. I have the honor to be with great esteem, Sir Your most obedient humble servt,
          
            Th: Jefferson
          
        